DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to applicant's arguments filed on 22 April 2021.  The Amendment to the claims filed by the Applicant on 20 October 2020 amended claim 13, 38, and 48.  Currently Claims 11, 13-20, 36, 38-46, and 48-58 are pending and have been examined.  Claims 56-58 are newly presented.  Claims 1-10, 12, 21-35, 37, and 47 were previously canceled.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 25 February 2019.  

Examiner’s Note

The Examiner notes that upon review of the claims while the Crabtree reference was used previously, it was not previously applied to all the claims that it is now being applied to, because during further review it is viewed to teach all the claimed limitations that it is now utilized to teach.

Response to Arguments

Applicant's arguments filed 23 March 2020 have been fully considered and were found persuasive regarding claims 11, 36, and 46 and as such a non-final has been issued making the arguments moot in view of new grounds of rejection, additionally any arguments with regard to the newly presented claims are also moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17-20, 36, 42-46, and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (U.S. Patent Publication 2010/0332373 A1) (hereafter Crabtree) in view of Anderson et al (U.S. Patent 9,395,707 B2) (hereafter Anderson 1) in further time of Covic et al. (U.S. Patent Publication 2015/0214738 A1) (hereafter Covic) (hereafter Covic).

	Referring to Claim 11, Crabtree teaches a computer system comprising a processor and memory, wherein the computer system implements a device controller for a device in a transactive control framework, the device controller being configured to:

determine a bid by the device for a period of an ancillary service market for power, wherein the device is part of a set of heterogeneous devices under the transactive control framework (see; Figure 10, par. [0200]-[0203] of Crabtree teaches determining a bid for a period of time using ancillary power for multiple devices linked to the power source).

send the bid to an aggregator for the transactive control framework (see; Figure 10, Figure 27, par. [0177], par. [0200], and par. [0210] of Crabtree teaches sending a bid and using an aggregator to control the power distribution).

receive a cleared price value for the period of the ancillary service market (see; par. [0164]-[0165], and par. [0203] of Crabtree teaches receiving an agreed price (i.e. cleared) price for a particular period of time using calculations from ancillary market power data).

decide that the device will participate in the ancillary service market during the period of the ancillary service market (see; par. [0038], and par. [0169] of Crabtree teaches deciding to participate in the ancillary service market for a period of time based on designated characteristics).

when the device participates in the ancillary service market during the period of the ancillary service market (see; par. [0169] of Crabtree teaches the identified items for curtailment are used to provide ancillary power for a period of time).

with the device controller, based at least in part on the regulation signal, regulate power utilization by the device during the period of the ancillary service market using a stochastic decision-making process performed in a distributed manner by the device controller for the device, the device controller being different than the aggregator and different than the grid operator, and the device controller acting as an interface between the aggregator and the device (see; par. [0037] and par. [0086]-[0089] disclose an inode device which is viewed as a controller that regulates a signal to a device, par. [0169] and includes ancillary markets for regulating power, while also utilizing par. [0298] stochastic optimization tools to make decision on managing devices in between the main grid and device).

Crabtree does not explicitly disclose the following limitation, however,

Anderson 1 teaches receive a regulation signal (see; col. 12, lines (19-31) of Anderson 1 teaches signals set up consumer load management including curtailment), and

The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree determining of energy usage and control of energy in markets deciding which location will receive energy resources and as it comparable in certain respects to the instant application which determine in different power needs in markets taking different factors including capacity it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Anderson provides a dynamic contingency avoidance and mitigation and as it is comparable in certain respects to Crabtree which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Crabtree discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree fails to disclose that receive a regulation signal.

Anderson discloses receive a regulation signal.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Crabtree receive a regulation signal as taught by Anderson 1 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Crabtree and Anderson 1 teach the management of energy based on analysis of usage based on analysis and they do not contradict or diminish the other alone or when combined.



Covic teaches A computer system comprising a processor and memory wherein the computer system implements a device controller for a device in a transactive control framework, the device controller being configured to: (see; par. [0087], par. [0182], par. [0185], par. [0205], and par. [0224] of Covic teaches a computer that processes information regarding a device that is in communication with a device controller on the device controlled to manage cost of the energy usage), and 
	With the device controller (see; par. [0194], and par. [0205] of Covic teaches a device controller which is a demand side controller that attaches to the device controlled to manage energy use associated with cost), and 
With the device controller, send the bid to an aggregator in a market layer for the transactive control framework, the aggregator acting as an intermediary between a grid operator in an operator layer and the device controller in a device layer (see; par. [0040], par. [0046], par. [0182], par. [0236], and par. [0243] of Covic teaches a device controller that manages cost of energy usage (i.e. bid) for transactions that is connected to an aggregator that handles demand responses of the system by a controller attached to a device that is attached connected to a grid that is also managed which is then attached to the power distribution center). 
	
The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree determining of energy usage and control of energy in markets deciding which location will receive energy resources and as it comparable in certain respects to the instant application which determine in different power needs in markets taking different factors including capacity it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Anderson 1 provides a dynamic contingency avoidance and mitigation and as it is comparable in certain respects to Crabtree which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  Additionally, Covic provides an innervated stochastic controller for real time business decision making support and as it is comparable in certain respects to Crabtree, Anderson 1 which deals with the managing of energy in the participation in energy related markets as well as 

Crabtree, Anderson 1, discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree, Anderson 1 fails to disclose a computer system comprising a processor and memory wherein the computer system implements a device controller for a device in a transactive control framework, the device controller being configured to, with the device controller, and with the device controller, send the bid to an aggregator in a market layer for the transactive control framework, the aggregator acting as an intermediary between a grid operator in an operator layer and the device controller in a device layer.

Covic discloses a computer system comprising a processor and memory wherein the computer system implements a device controller for a device in a transactive control framework, the device controller being configured to, with the device controller, and with the device controller, send the bid to an aggregator in a market layer for the transactive control framework, the aggregator acting as an intermediary between a grid operator in an operator layer and the device controller in a device layer.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Crabtree, Anderson 1 a computer system comprising a processor and memory wherein the computer system implements a device controller for a device in a transactive control framework, the device controller being configured to, with the device controller, and with the device controller, send the bid to an aggregator in a market layer for the transactive control framework, the aggregator acting as an intermediary between a grid operator in an operator layer and the device controller in a device layer as taught by Covic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Crabtree, Anderson 1, and Covic teach the management of energy based on analysis of usage 


	Referring to Claim 17, see discussion of claim 11 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above, Crabtree further discloses a system having the limitations of:

multiple parameters of the bid include: a quantity value indicating an amount of power available, at the device, for participation during the period of the ancillary service market (see; par. [0110], and par. [0169] of Crabtree teaches multiple parameters that includes the amount of power that is available based on what can be used in the ancillary market).

a price value indicating a point at which the device is willing to make the amount of power available for participation during the period of the ancillary service market (see; par. [0165], and par. [0202] of Crabtree teaches a price determined to optimize the power distribution to devices including power for the ancillary market).

a quality of service value indicating how many times the device is able to change between discrete operating states of the device during the period of the ancillary service market (see; par. [0106], par. [0143], and par. [0165] of Crabtree teaches a level of service provision (i.e. quality of service) indicates what devices can be turned on or what devices need to be curtailed in order to meet needs in the ancillary market).


	Referring to Claim 18, see discussion of claim 11 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above, Crabtree further discloses a system having the limitations of:

the regulation signal is a series of signal values for periods of power regulation, and wherein the periods of power regulation, respectively, are at least one order of magnitude shorter than the period of the ancillary service market (see; par. [0091], and par. [0169] of Crabtree teaches a signal that controls multiple devices power distribution in addition to power utilized in the ancillary market).


	Referring to Claim 19, see discussion of claim 11 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above, Crabtree further discloses a system having the limitations of:

the ancillary service market is an off-to-on power regulation market or an on-to-off power regulation market (see; par. [0148] and par. [0169] of Crabtree teaches in the ancillary market utilizes the curtailment of power (i.e. on to off) power regulation market).


	Referring to Claim 20, see discussion of claim 11 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above, Crabtree further discloses a system having the limitations of:

the heterogeneous devices include multiple types of consumer systems/units or components of such consumer systems/units, the multiple types of consumer systems/units being selected from the group consisting of refrigerators, air conditioners, water heaters, and clothes dryers (see; Figure 6, and par. [0086] of Crabtree teaches multiple different devices include consumer or business systems).


Referring to Claim 36, Crabtree in view of Anderson 1 in further view of Covic teaches a computer that implements a device controller for a device in a transactive control framework… 

processor and memory, a method comprising: (see; Figure 2, par. [0087], and par. [0151] of Crabtree teaches a processor and memory).


	Referring to Claim 42, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the method above Claim 42 recites the same or similar limitations as those addressed above in claim 17, Claim 42 is therefore rejected for the same or similar limitations as set forth above in claim 17.

	Referring to Claim 43, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the method above Claim 43 recites the same or similar limitations as those addressed above in claim 18, Claim 43 is therefore rejected for the same or similar limitations as set forth above in claim 18.

	Referring to Claim 44, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the method above Claim 44 recites the same or similar limitations as those addressed above in claim 19, Claim 44 is therefore rejected for the same or similar limitations as set forth above in claim 19.

	Referring to Claim 45, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the method above Claim 45 recites the same or 

	Referring to Claim 46, Crabtree in view of Anderson 1 in further view of Covic teaches one or more computer-readable media storing.  Claim 46 recites the same or similar limitations as those addressed above in claim 11 and 36, Claim 46 is therefore rejected for the same reasons as set forth above in claim 11 and 36.

Referring to Claim 52, see discussion of claim 46 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the computer readable media above Claim 52 recites the same or similar limitations as those addressed above in claim 17, Claim 52 is therefore rejected for the same or similar limitations as set forth above in claim 17.

	Referring to Claim 53, see discussion of claim 46 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the computer readable media above Claim 53 recites the same or similar limitations as those addressed above in claim 18, Claim 53 is therefore rejected for the same or similar limitations as set forth above in claim 18.

	Referring to Claim 54, see discussion of claim 46 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the computer readable media above Claim 54 recites the same or similar limitations as those addressed above in claim 19, Claim 54 is therefore rejected for the same or similar limitations as set forth above in claim 19.

Referring to Claim 55, see discussion of claim 46 above, while Crabtree tea in view of Anderson 1 in further view of Covic teaches the computer readable media above Claim 55 recites the same or similar limitations as those addressed above in claim 20, Claim 55 is therefore rejected for the same or similar limitations as set forth above in claim 20.


Claims 13-15, 38-40, 46, 48-50, and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (U.S. Patent Publication 2010/0332373 A1) (hereafter Crabtree) in view of Anderson et al (U.S. Patent 9,395,707 B2) (hereafter Anderson 1) in further time of Covic et al. (U.S. Patent Publication 2015/0214738 A1) (hereafter Covic) (hereafter Covic) in further view of ITO et al. (U.S. Patent Publication 2011/0029465 A1) (hereafter Ito).

Referring to Claim 13, see discussion of claim 11 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above, Crabtree does not explicitly disclose a system having the limitations of, however,

Crabtree does not explicitly disclose the following limitations, however,

Anderson 1 teaches based at least in part on the target power modulation, determining a transition probability value for transitioning between two discrete operating states of the device (see; col. 5, lines (21-43) and col. 8, line (63) – col. 9, line (2) of Anderson 1 teaches based on specific need modulation determining the power being on or in a curtailment situation derived from calculations of the need for power contingencies).

The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree 

Crabtree discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree fails to disclose based at least in part on the target power modulation, determining a transition probability value for transitioning between two discrete operating states of the device.

Anderson 1 discloses based at least in part on the target power modulation, determining a transition probability value for transitioning between two discrete operating states of the device.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Crabtree based at least in part on the target power modulation, determining a transition probability value for transitioning between two discrete operating states of the device as taught by Anderson 1 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Crabtree and Anderson 1 teach the management of energy based on analysis of usage based on analysis and they do not contradict or diminish the other alone or when combined.

Crabtree in view of Anderson 1 does not explicitly disclose the following limitation, however,

the stochastic decision-making process includes: based at least in part on the regulation signal, determining a target power modulation (see; 	Table 1, par. [0087], [0182], par. [0185], par. [0194], par. [0236], and par. [0243] of Covic teaches a device controller attached the device that receives regulation signals and makes decisions based on a stochastic analysis that is based on an aggregator that handles demand responses (i.e. power modulation) of the system by a controller attached to a device connected to a grid that is also managed which is then attached to the power distribution center).

The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree determining of energy usage and control of energy in markets deciding which location will receive energy resources and as it comparable in certain respects to the instant application which determine in different power needs in markets taking different factors including capacity it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Anderson 1 provides a dynamic contingency avoidance and mitigation and as it is comparable in certain respects to Crabtree which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  Additionally, Covic provides an innervated stochastic controller for real time business decision making support and as it is comparable in certain respects to Crabtree, Anderson 1 which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Crabtree, Anderson 1, discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree, Anderson 1 fails to disclose the stochastic decision-making process includes: based at least in part on the regulation signal, determining a target power modulation.

Covic discloses the stochastic decision-making process includes: based at least in part on the regulation signal, determining a target power modulation.



Crabtree in view of Anderson 1, and Covic does not explicitly disclose the following limitations, however,

Ito teaches getting a random number (see; par. [0112] and par. [0174] of Ito teaches using a random number to determine probabilities of a respective state), and
based at least in part on the random number and the transition probability value, deciding whether to transition between the two discrete operating states of the device (see; par. [0106] of Ito teaches that based on the random number and using the probabilities of transition to determine a specific state probabilities, par. [0091] machine learning).

The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree determining of energy usage and control of energy in markets deciding which location will receive energy resources and as it comparable in certain respects to the instant application which determine in different power needs in markets taking different factors including capacity it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Anderson 1 provides a dynamic contingency avoidance and mitigation and as it is comparable in certain respects to Crabtree which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  Additionally, Covic provides an innervated stochastic controller for real time business 

Crabtree, Anderson 1, and Covic discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree, Anderson 1, and Covic fails to disclose getting a random number, and based at least in part on the random number and the transition probability value, deciding whether to transition between the two discrete operating states of the device.

Ito discloses getting a random number, and based at least in part on the random number and the transition probability value, deciding whether to transition between the two discrete operating states of the device.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Crabtree, Anderson 1, and Covic getting a random number, and based at least in part on the random number and the transition probability value, deciding whether to transition between the two discrete operating states of the device as taught by Ito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Crabtree, Anderson 1, Covic, and Ito teach the management of energy based on analysis of usage based on analysis and while they may differ where in the process the analysis is completed it is not believed that they contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 13 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the system above, Crabtree further discloses a system having the limitations of:

determining a total capacity for cleared bids, a fraction of the total capacity in an on state, and a fraction of the total capacity in an off state, wherein the transition probability value is also based at least in part on the total capacity and one of the fraction of the total capacity in the on state and the fraction of the total capacity in the off state (see; par. [0143], par. [0165], par. [0169], and par. [0203] of Crabtree teaches determining a capacity of power that is available to accept bids where the overall balance or optimization of power flow is determined utilizing the probability of active devices are in able to be powered (i.e. on-state) and a different amount are curtailed and in the off).

based at least in part on the transition probability value, updating the one of the fraction of the total capacity in the on state and the fraction of the total capacity in the off state (see; par. [0106], par. [0143], and par. [0165] of Crabtree teaches based on calculated probability updating the optimized capacity of device that have power versus the curtailed off devices).


	Referring to Claim 15, see discussion of claim 14 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the system above, Crabtree further discloses a system having the limitations of:

the stochastic decision-making process further includes, in each of one or more additional iterations, repeating the determining a target power modulation, the determining a transition probability value, the deciding whether to transition, and the updating (see; par. [0097], par. [0134]-[0135] and par. [0298] of Crabtree teaches using the stochastic decision making process in multiple iterations in order to optimize the power flow (i.e. modulation), along with using a determined probability value in helping make decisions before changing energy allocation).


	Referring to Claim 38, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the method above Claim 38 recites the same or similar limitations as those addressed above in claim 13, Claim 38 is therefore rejected for the same or similar limitations as set forth above in claim 13.

	Referring to Claim 39, see discussion of claim 38 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the method above Claim 39 recites the same or similar limitations as those addressed above in claim 14, Claim 39 is therefore rejected for the same or similar limitations as set forth above in claim 14.

	Referring to Claim 40, see discussion of claim 39 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the method above Claim 40 recites the same or similar limitations as those addressed above in claim 15, Claim 40 is therefore rejected for the same or similar limitations as set forth above in claim 15.

	Referring to Claim 48, see discussion of claim 46 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the computer readable media above Claim 48 recites the same or similar limitations as those addressed above in claim 13, Claim 48 is therefore rejected for the same or similar limitations as set forth above in claim 13.

	Referring to Claim 49, see discussion of claim 48 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the computer readable media above Claim 49 recites the same or similar limitations as those addressed above in claim 14, Claim 49 is therefore rejected for the same or similar limitations as set forth above in claim 14.

	Referring to Claim 50, see discussion of claim 49 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the computer readable media above Claim 50 recites the same or similar limitations as those addressed above in claim 15, Claim 50 is therefore rejected for the same or similar limitations as set forth above in claim 15.

Referring to Claim 56, see discussion of claim 11 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above, Crabtree in view of Anderson 1 in further view of Covic further does not explicitly disclose a system having the limitations of: however,

Ito teaches determining a probability value that depends on the regulation signal (see; par. [0112] of Ito teaches determining a probability were the probability of states is related to controlling an activity of a device (i.e. regulation of device)) and 
getting a random number (see; par. [0112] and par. [0174] of Ito teaches using a random number to determine probabilities of a respective state), and
	based at least in part on a comparison of the random number and the probability value, deciding how to regulate power utilization by the device (see; par. [0106] of Ito teaches that based on the random number and using the probabilities of transition to determine a specific state probabilities, par. [0112] determining a probability were the probability of states is 

The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree determining of energy usage and control of energy in markets deciding which location will receive energy resources and as it comparable in certain respects to the instant application which determine in different power needs in markets taking different factors including capacity it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Anderson 1 provides a dynamic contingency avoidance and mitigation and as it is comparable in certain respects to Crabtree which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  Additionally, Covic provides an innervated stochastic controller for real time business decision making support and as it is comparable in certain respects to Crabtree, Anderson 1 which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  Additionally, Ito provides data processing to learn an activity model representing a user activity state as a stochastic state transition model from the obtained time series and as it is comparable in certain respects to Crabtree, Anderson 1, and Covic which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Crabtree, Anderson 1, and Covic discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree, Anderson 1, and Covic fails to disclose determining a probability value that depends on the regulation signal, getting a random number, and based at least in part on a comparison of the random number and the probability value, deciding how to regulate power utilization by the device.



It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Crabtree, Anderson 1, and Covic determining a probability value that depends on the regulation signal, getting a random number, and based at least in part on a comparison of the random number and the probability value, deciding how to regulate power utilization by the device as taught by Ito since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Crabtree, Anderson 1, Covic, and Ito teach the management of energy based on analysis of usage based on analysis and while they may differ where in the process the analysis is completed it is not believed that they contradict or diminish the other alone or when combined.


Referring to Claim 57, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the system above Claim 57 recites the same or similar limitations as those addressed above in claim 56, Claim 57 is therefore rejected for the same or similar limitations as set forth above in claim 56.

Referring to Claim 58, see discussion of claim 36 above, while Crabtree in view of Anderson 1 in further view of Covic teaches the method above Claim 57 recites the same or similar limitations as those addressed above in claim 56, Claim 57 is therefore rejected for the same or similar limitations as set forth above in claim 56.


Claim 16, 41, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (U.S. Patent Publication 2010/0332373 A1) (hereafter Crabtree) in view of Anderson et al (U.S. Patent 9,395,707 B2) (hereafter Anderson 1) in further time of Covic et al. (U.S. Patent Publication 2015/0214738 A1) (hereafter Covic) (hereafter Covic) in further view of ITO et al. (U.S. Patent Publication 2011/0029465 A1) (hereafter Ito) in further view of Onomura et al. (U.S. Patent Publication 2012/0053011 A1) (hereafter Onomura).

	Referring to Claim 16, see discussion of claim 13 above, while Crabtree in view of Anderson 1 2 in further view of Covic in further view of Ito teaches the system above, Crabtree in view of Anderson 1 in further view of Covic in further view of Zheng does not explicitly disclose a system having the limitations of, however,

Onomura teaches wherein the two discrete operating states are: an off state and an on-lock state, or an on state and an off-lock state (see; par. [0153] of Onomura teaches a device operating in different states including off state and on-lock state as well as on state and off-lock state).

The Examiner notes that Crabtree teaches similar to the instant application deals with the managing of energy in the participation in energy related markets. Specifically, Crabtree determining of energy usage and control of energy in markets deciding which location will receive energy resources and as it comparable in certain respects to the instant application which determine in different power needs in markets taking different factors including capacity it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Anderson provides a dynamic contingency avoidance and mitigation and as it is comparable in certain respects to Crabtree which deals with the managing of energy in the participation in energy related markets as well as the instant application it is viewed as analogous art in the same field of endeavor. Additionally, Covic provides an innervated stochastic controller for real time business decision making support and as it is comparable in certain respects to Crabtree, Anderson 1, 

Crabtree, Anderson 1, Covic, and Ito discloses determining of energy usage and control of energy in markets deciding which location will receive energy resources.  However, Crabtree, Anderson 1, Covic, and Ito fails to disclose the two discrete operating states are: an off state and an on-lock state, or an on state and an off-lock state.

Onamura discloses the two discrete operating states are: an off state and an on-lock state, or an on state and an off-lock state.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Crabtree, Anderson 1, Covic, and Ito the two discrete operating states are: an off state and an on-lock state, or an on state and an off-lock state as taught by Onamura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Crabtree, Anderson 1, Covic, Ito and Onamura teach the management of energy based on analysis of usage based on analysis and they do not contradict or diminish the other alone or when combined.


Referring to Claim 41, see discussion of claim 38 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the method above Claim 41 recites the same or similar limitations as those addressed above in claim 16, Claim 41 is therefore rejected for the same or similar limitations as set forth above in claim 16.

	Referring to Claim 51, see discussion of claim 38 above, while Crabtree in view of Anderson 1 in further view of Covic in further view of Ito teaches the computer readable media above Claim 51 recites the same or similar limitations as those addressed above in claim 16, Claim 51 is therefore rejected for the same or similar limitations as set forth above in claim 16.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 			
Hidai et al. (U.S. Patent Publication 2012/0072141 A1) discloses a data processing device, data processing method, and program.
ITO et al. (U.S. Patent Publication 2011/0137835 A1) discloses information processing device, information processing method, and program.
Zhou et al. (U.S. Patent Publication 2008/0307399 A1) discloses a gene expression programming based on hidden Markov models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623